DETAILED ACTION
Status of Claims
1.	This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 08/20/2021.
2.	Claims 1, 3-4, 10, 12, 15, and 17 have been amended; claims 2, 5-6, 11, and 16 have been canceled.
3.	Claims 1-19 are currently pending; claims 1, 3-4, 7-10, 12-15, and 17-19 have been examined.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 01/21/2021 has been entered.

Information Disclosure Statement
5.	The information disclosure statement (IDS), submitted on 08/13/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
 
Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
7.	35 U.S.C. § 101:
Regarding the 35 U.S.C. § 101 rejection, the applicant contends that the amended claims improve blockchain-based information retrieval and usage process management. The examiner agrees with the applicant. The 35 U.S.C. § 101 rejection has been withdrawn.

8.	35 U.S.C. § 103:
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed on the U.S.C. § 103 section.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

10.	Claims 1, 3-4, 7-10, 12-15, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 15 recite “based on the first ledger content including the contract information and the second ledger content including the usage sensing information, executing application logic that performs usage process management on the target property.” The specification is in silent with this limitation. 
The specification describes: “Or, the node of the government related housing and construction institutions can perform the rental-sale management or the usage management on properties under the jurisdiction thereof, based on the ledger transaction about the contract information or the usage information related to the target property which is obtained on the blockchain” (paragraph [0066]). The specification discloses that performing either the rental-sale management or the usage management on properties is based on either the contract information or the usage information.
Dependent claims 3-4, 7-9, 12-14, and 17-19 are rejected because they depend on the rejected independent claims 1, 10, and 15, respectively.

11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claims 1, 3-4, 7-10, 12-15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
	Claims 1, 10, and 15 recite “collecting hash values of previous transactions that pertain to the target property and that are stored on the blockchain; adding, to the second ledger content, the collected hash values of previous transactions that pertain to the target property, wherein the collected hash values of previous transactions include a first hash value of the first ledger transaction for the target property.” What is unclear is whether the hash values of previous transactions are collected from all of previous transactions or any of previous transactions that pertain to the target property. If a second transaction is the second transaction associated with the target property, it has only one previous transaction, the first transaction.
The specification describes: “In some embodiments, the ledger content further includes respective hash values of other transactions (TXID) stored in the distributed database provided by the blockchain, and said other ledger transaction include the unique identification code ofthe target property and another ledger content. By collecting the hash value of other ledger transaction stored on the blockchain into the ledger content of the ledger transaction described above, the ledger transaction is associated with the other ledger transaction. Said other ledger transaction can also include a hash value of other ledger transaction about the target property, and so on. Thereby, a ledger information data link of the target property can be established to facilitate each node to quickly search out information about various ledger contents regarding the target property” in paragraph [0039], and “The ledger content of the transaction 2 includes a hash value A of the transaction 1, and the ledger content of the transaction 3 includes a hash value B of the transaction 2. In this way, the nodes on the blockchain can obtain a ledger ‘data chain’ as shown in FIG. 2” in paragraph [0040]. 
For examination purpose, the limitations are interpreted as “collecting one or more hash values of one or more previous transactions that pertain to the target property and that are stored on the blockchain; adding, to the second ledger content, the collected one or more hash values of one or more previous transactions that pertain to the target property, wherein the collected hash values of previous transactions include a first hash value of the first ledger transaction for the target property.”
Dependent claims 3-4, 7-9, 12-14, and 17-19 are rejected because they depend on the rejected independent claims 1, 10, and 15, respectively.
Claims 3, 12, and 17 recites “invoking, by the second ledger transaction, a storage smart contract deployed on the blockchain, wherein invoking the storage smart contract causes the storage smart contract to execute logic that stores the unique identification code of the target property and the first ledger content in the distributed database of the blockchain.” The second ledger transaction happens after the first ledger transaction is already stored in the distributed database of the blockchain. Claims 1, 12, and 17 recite that a smart contract invoked by the second ledger transaction stores the first ledger content, which already is stored, in the distributed database. What is unclear is the manner of invoking, by the second ledger transaction, a storage smart contract deployed on the blockchain to store the first ledger content in the distributed database.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1, 3-4, 7-10, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20200005388 A1) in view of Miller et al. (US 20200162266 A1), and further in view of Vaziri et al. (US 20190081794 A1), Patil et al. (US 20210233672 A1), and Lyubynskyy (US 20200273094 A1).
Claims 1, 10, and 15:
Lim et al. discloses the following:
a.	one or more computers. (See Fig. 7and paragraph [0090], “The components of computer system/server 702 may include, but are not limited to, one or more processors or processing units 704, a system memory 706, and a bus that couples various system components including system memory 706 to processor 704.”)
b.	one or more computer memory devices interoperable coupled with one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions. (See Fig. 7 and paragraph [0099], [a]n identified unit of executable code may, for instance, comprise one or more physical or logical blocks of computer instructions that may, for instance, be organized as an object, procedure, or function. Nevertheless, the executables of an identified module need not be physically located together but may comprise disparate instructions stored in different locations which, when joined logically together, comprise the module and achieve the stated purpose for the module. Further, modules may be stored on a computer-readable medium, which may be, for instance, a hard disk drive, flash device, random access memory [RAM], tape, or any other such medium used to store data.”)
c.	a unique identification code (i.e., an asset identifier) and hash of the transaction information stored in the ledger. (See paragraph [0038] and paragraph [0052].)
d.	executing a smart contract on a blockchain. (See paragraphs [0055]-[0058], “[w]ithin chaincode, a smart contract may be created via a high-level application and programming language, and then written to a block in the blockchain. The smart contract may include executable code that is registered, stored, and/or replicated with a blockchain [e.g., distributed network of blockchain peers].”)
e.	generating, by the first blockchain node, a first ledger transaction for target property; releasing, by the first blockchain node, the first ledger transaction is a block of a distributed database of the blockchain for storage. (See paragraphs [0041]-[0042], “[i]n an apartment rental use case, the rental asset would be the apartment, rental asset providers 104B would be the apartment owners/landlords and the resource consumer 116 may be a tenant. A management company or apartment finding service 104A may act on behalf of the consumer 116 to book or request a rental asset [i.e. apartment]”; Figs. 1A-1B; Fig. 2A; Fig. 4; and paragraphs [0068]-[0069], “[i]n embodiments where the actual requester is external to the blockchain network 412, the requester node 410 may provide a notification to a consumer 116 that the rental asset is available. The provider node 411 also generates an asset reservation blockchain transaction 432 to the blockchain network 412. Nodes of the blockchain network 412 validate the asset reservation transaction 432, and update the smart ledger 430B with the transaction. This creates an immutable record of the blockchain transaction 432.”)
f.	receiving, by the first blockchain node of a blockchain, data characterizing a second ledger transaction to be generated for the target property, the data characterizing the second ledger transaction comprising a ledger content. (See paragraphs [0041]-[0042], “[i]n an apartment rental use case, the rental asset would be the apartment, rental asset providers 104B would be the apartment owners/landlords and the resource consumer 116 may be a tenant. A management company or apartment finding service 104A may act on behalf of the consumer 116 to book or request a rental asset [i.e. apartment]”; Figs. 1A-1B; Fig. 2A; Fig. 4; and paragraphs [0068]-[0070], “the requester node 410 optionally receives an external request for a rental asset 415. This may occur, for example, if the user of the rental asset is external to the blockchain network 412 such as a consumer 116 of FIG. 1A that provides an order 120 to a rental asset requester node 104A. Regardless of whether the requester node 410 receives an external request for a rental asset 415 or is the originator for a rental asset request, the requester node 410 determines that a rental asset is needed 420…. After receiving the notification the rental asset is available 431, the requester node 410 or the consumer 116 [whichever is the origin of the request] obtains and utilizes the rental asset 435. The requesting node 410 or consumer 116 then takes physical possession of the rental asset 436. In order to communicate this, a rental asset in-use blockchain transaction 437 is created by the requesting node 410. Nodes of the blockchain network 412 validate the rental asset in-use transaction 437, and update the smart ledger 430C with the transaction. This creates an immutable record of the transaction 437.” One of ordinary skill in the art knows that the transaction associated with a rental asset has to include information to identify the property.)
g.	adding the hash of the first block/transaction to the second block. (See paragraph [0026].)
h.	generating, by the first blockchain node, the second ledger transaction based on the data characterizing the second ledger transaction for the target property, and releasing the ledger transaction to a second block of the distributed database of the blockchain. (See Fig. 1B; Fig. 2B; Fig. 4; paragraph [0063], “[a]fter successful inspection, in step 293 the client 260 assembles endorsements into a transaction and broadcasts the transaction proposal and response within a transaction message to the ordering node 284. The transaction may contain the read/write sets, the endorsing peers signatures and a channel ID. The ordering node 284 does not need to inspect the entire content of a transaction in order to perform its operation, instead the ordering node 284 may simply receive transactions from all channels in the network, order them chronologically by channel, and create blocks of transactions per channel”; and paragraph [0070], “[a]fter receiving the notification the rental asset is available 431, the requester node 410 or the consumer 116 [whichever is the origin of the request] obtains and utilizes the rental asset 435. The requesting node 410 or consumer 116 then takes physical possession of the rental asset 436. In order to communicate this, a rental asset in-use blockchain transaction 437 is created by the requesting node 410. Nodes of the blockchain network 412 validate the rental asset in-use transaction 437, and update the smart ledger 430C with the transaction. This creates an immutable record of the transaction 437.”)
i.	after the second ledger transaction is verified by a consensus of the blockchain, storing i) the unique identification code (i.e., an asset identifier) of the target property, and ii) a ledger content in the second block of the distributed database of the blockchain. (See Fig. 1B; paragraph [0038]; paragraph [0052], “The shared ledger 146 may include one or more items for each rental transaction. An asset identifier 152 uniquely identifies each rental asset with one or more of a name and an asset description and category”; Fig. 2B; paragraph [0064], “[t]he blocks of the transaction are delivered from the ordering node 284 to all peer nodes 281-283 on the channel. The transactions 294 within the block are validated to ensure any endorsement policy is fulfilled and to ensure that there have been no changes to ledger state for read set variables since the read set was generated by the transaction execution. Transactions in the block are tagged as being valid or invalid. Furthermore, in step 295 each peer node 281-283 appends the block to the channel's chain, and for each valid transaction the write sets are committed to current state database”; Fig. 4; and paragraphs [0068]-[0070], “[n]odes of the blockchain network 412 validate the asset request transaction 426, and update the smart ledger 430A with the transaction information. This creates an immutable record of the transaction 426…. In order to communicate this, a rental asset in-use blockchain transaction 437 is created by the requesting node 410. Nodes of the blockchain network 412 validate the rental asset in-use transaction 437, and update the smart ledger 430C with the transaction. This creates an immutable record of the transaction 437.”)
Lim et al. does not explicitly disclose the following:
obtaining, by a first blockchain node of a blockchain, a unique identification code of a target property by invoking an identification smart contract on the blockchain that causes the identification smart contract to execute logic that generates the unique identification code based on attribute information of the target property;
the first ledger transaction comprising the unique identification code of the target property and a first ledger content for the target property, wherein the first ledger content includes contract information related to the target property;
releasing the first ledger transaction to a first block of a distributed database of the blockchain for storage;
data characterizing the ledger transaction comprising a unique identification code and a ledger content that includes usage sensing information transmitted by an Internet of Things (IoT) sensor at the target property that captures the usage sensing information at the target property;
collecting one or more hash values of one of more pervious transactions that pertain to the target property and that are stored on the blockchain;
adding, to the second ledger content, the collect one or more hash values of the one or more previous transactions that pertain to the target property, wherein the collected hash value of previous transactions include a first has value of the first ledger transaction for the target property; 
based on the unique identification code of the target property, searching the blockchain and obtaining other ledger content for the target property, including the first ledger content stored in the first block of the distributed database of the blockchain; and
based on the first ledger content including the contract information and the second ledger content including the usage sensing information, executing application logic that performs usage process management on target property.

However, Miller et al. discloses the following:
a.	identifying an unique identification code (i.e., an unique identifier) based on attribute information of the target property (i.e., a document). (See paragraphs [0107]-[0108], “[i]n various embodiments, the unique identifier can include a file name, a hash of the file name, a unique identifier generated for the digital document [e.g., upon its initial creation or storage to a memory], among other things…. In various embodiments, the distributed ledger may be a blockchain, and a digitally-signed transaction having the unique identifier stored on the blockchain may correspond to a transitioned state of the digital document,” and paragraph [0113].)
b.	a first ledger transaction for the target property (i.e., a document), and the first ledger transaction comprising the unique identification code of the target property; releasing, by the first blockchain node, the first ledger transaction to a first block of a distributed database of the blockchain for storage. (See Abstract, “[b]ased on the received unique identifier, it is determined that the distributed ledger includes a first transaction corresponding to a first transitioned state of the digital document and a second transaction corresponding to a second transitioned state of the digital document. Each transaction includes the unique identifier, a first fingerprint of the digital document generated at a first time of a transitioned state, and a second fingerprint of the digital document generated at a second time of a previously transitioned state”; Fig. 1; paragraphs [0033]-[0035]; and paragraphs [0107]-[0108], “[i]n various embodiments, the distributed ledger may be a blockchain, and a digitally-signed transaction having the unique identifier stored on the blockchain may correspond to a transitioned state of the digital document. In some further embodiments, each digitally-signed transaction having the unique identifier stored therein can also include at least a first digital fingerprint [e.g., a hash] and a second digital fingerprint [e.g., a hash]”; and paragraph [0113], “[a] transaction may be generated. The generated transaction may include and/or encode the generated current fingerprint. The transaction may also include a unique identifier of the document.” These citations indicate that a first transaction with a unique identifier was generated and stored on a blockchain.) 
c.	data characterizing the ledger transaction comprising a unique identification code. (See paragraphs [0107]-[0108], “[i]n various embodiments, the distributed ledger may be a blockchain, and a digitally-signed transaction having the unique identifier stored on the blockchain may correspond to a transitioned state of the digital document. In some further embodiments, each digitally-signed transaction having the unique identifier stored therein can also include at least a first digital fingerprint [e.g., a hash] and a second digital fingerprint [e.g., a hash],” and paragraph [0113], “[i]n some embodiments, a method includes, in response to detecting a transition from a previous state of an image to a current state of a document, a current fingerprint of the image, which corresponds to the current state of the document, is generated. The document may be, but is not limited to, an image. A transaction may be generated. The generated transaction may include and/or encode the generated current fingerprint. The transaction may also include a unique identifier of the document.”)
d.	collecting one or more hash values of one or more pervious transactions that pertain to the target property (i.e., a document) and that are stored on the blockchain; adding, to the second ledger content, the collect one or more hash values of the one or more previous transactions that pertain to the target property, wherein the collected hash value of previous transactions include a first has value of the first ledger transaction for the target property. (See paragraphs [0023]-[0024], “[a] second block, encoding the second state fingerprint of the document, may be added to the distributed ledger, via a distributed consensus of nodes storing the ledger. In addition to a fingerprint of the second state of the document, the second block may include at least a fingerprint [e.g., a cryptographic hash] of at least a portion of the contents of the previous block in the chain [e.g., the first block], as well as a reference link back to the previous block,” and paragraphs [0113]-[0114].)
e.	based on the unique identification code (i.e., a unique identifier associated with a digital document) of the target property (i.e., a document), searching the blockchain and obtaining other ledger content for the target property, including the first ledger content stored in the first block of the distributed database of the blockchain. (See paragraphs [0107]-[0110], “[t]he query can include, among other things, a unique identifier associated with a digital document…. At block 644, the primary node can traverse the blocks of a distributed ledger to identify one or more digitally-signed transactions, stored thereon, having the unique identifier included therein…. At block 648, the primary node can generate a provenance chain of the digital document based on the identified one or more digitally-signed transactions.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim et al., to incorporate with the teachings of Miller et al., to include a unique identification code in a transaction request, to generate the transaction and store the transaction on a blockchain, to include the hash of the pervious transaction and the hash of the current transaction in the current block, and to search the blockchain based on the unique identification code, so that the unique identifier can be used to identify the transactions, that the hash of each state of the document is cryptographically linked in a chain, and that the primary node can generate a provenance chain of the digital document based on the identified one or more digitally-signed transactions.
The combination of Lim et al. and Miller et al. discloses the claimed invention but does not explicitly disclose the following:
obtaining a unique identification code of a target property by invoking an identification smart contract on the blockchain; 
wherein the first ledger content includes contract information related to the target property;
data characterizing the ledger transaction comprising a ledger content that includes usage sensing information transmitted by an Internet of Things (IoT) sensor at the target property that captures the usage sensing information at the target property; and 
based on the first ledger content including the contract information and the second ledger content including the usage sensing information, executing application logic that performs usage process management on target property.
Vaziri et al. discloses obtaining a unique identification code by invoking an identification smart contract on the blockchain. (See paragraph [0022]-[0030] and paragraphs [0074]-[0075], “the Blockpass Server [4] instructs a Blockchain Smart Contract [BSC] to generate new Unique Identifier [UQID] associated with the User identity.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lim et al. and Miller et al., to incorporate with the teachings of Vaziri et al., to include a unique identification code in a transaction request, and to generate a unique identification code via a blockchain smart contract, so that the unique identifier can be generated based on the logic in the smart contract.
The combination of Lim et al., Miller et al., and Vaziri et al. discloses the claimed invention but does not explicitly disclose the following:
wherein the first ledger content includes contract information related to the target property;
data characterizing the ledger transaction comprising a ledger content that includes usage sensing information transmitted by an Internet of Things (IoT) sensor at the target property that captures the usage sensing information at the target property; and 
based on the first ledger content including the contract information and the second ledger content including the usage sensing information, executing application logic that performs usage process management on target property.
Lyubynskyy discloses wherein the first ledger content includes contract information related to the target property. (See Fig. 9B; paragraph [0068]; paragraph [0073]; and paragraphs [0081]-[0084].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lim et al., Miller et al., Vaziri et al., to incorporate with the teachings of Lyubynskyy, and to include contract information in the first ledger content, so that Smart contracts may underpin the transaction process by providing provenance and transparency to tenants, landlords, and community members. Smart contracts may also render a more efficient transfer and settlement process (e.g., of agreements and/or disputes).
The combination of Lim et al., Miller et al., Vaziri et al., and Lyubynskyy discloses the claimed invention but does not explicitly disclose the following:
data characterizing the ledger transaction comprising a ledger content that includes usage sensing information transmitted by an Internet of Things (IoT) sensor at the target property that captures the usage sensing information at the target property; and 
based on the first ledger content including the contract information and the second ledger content including the usage sensing information, executing application logic that performs usage process management on target property.
Patil et al. discloses the following:
a.	data characterizing the ledger transaction comprising a ledger content that includes usage sensing information transmitted by an Internet of Things (IoT) sensor at the target property that captures the usage sensing information at the target property. (See paragraph [0050]; Fig. 6; and paragraphs [0087]-[0088], “[f]or example, one block could contain all operational data [e.g., operating temperature, whether the device is on or off, whether any motors, actuators, or other mechanical systems are engaged, how much data the device is sending or receiving, electricity usage, water usage, fuel usage, etc.] from IoT devices 604-608 corresponding to a certain time or time period [e.g., 8:00 P.M.] and the subsequent block could contain all operational data from IoT devices 604-608 corresponding to a subsequent time period [e.g., 8:05 P.M.].”)
b.	based on the first ledger content including the contract information and second ledger content including the usage sensing information, executing application logic that performs usage process management on the target property. (See paragraph [0038]; paragraph [0040]; paragraph [0056], “[t]hese IoT devices can collectively determine tasks or actions [which in a conventional system would typically be performed by the user] and perform those tasks or actions, such as paying an electrical bill, paying a water bill, or ordering additional laundry detergent”; paragraph [0088]; paragraph [0106]-[0107]; paragraphs [0117]-[0118], “[a]t step 924, first device 902 [and additionally second devices 904] can read the first operational data and second operational data off the first blockchain 908. This may involve using a blockchain interface application to invoke appropriate smart contracts or chaincode in order to access the operational data written to first blockchain 908”; paragraph [0122], “[f]or example, in a washing machine ecosystem, operational data such as ‘water consumed’ may be compared against a water consumption threshold. If the water consumption exceeds the threshold, second devices 904 may determine a first device action such as ‘pay water bill.’”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lim et al., Miller et al., Vaziri et al., and Lyubynskyy, to incorporate with the teachings of Patil et al., and to utilize IoT devices to capture usage information and to perform usage process management based on the usage information and a smart contract, so that if the water consumption exceeds the threshold, second devices may determine a first device action such as “pay water bill” (see paragraph [0122]).

Claims 3, 12, and 17:
Lim et al. in view of Miller et al., Vaziri et al., Lyubynskyy, and Patil et al. discloses the limitations shown above.
Lim et al. further discloses invoking, by the second ledger transaction, a storage smart contract deployed on the blockchain, wherein invoking the storage smart contract causes the storage smart contract to execute logic that stores the unique identification code of the target property and a ledger content in the distributed database of the blockchain. (See Fig. 1B; paragraphs [0048]-[0049]; paragraphs [0055]-[0058]; and paragraph [0073].)

Claim 4:
Lim et al. in view of Miller et al., Vaziri et al., Lyubynskyy, and Patil et al. discloses the limitations shown above.
Lim et al. discloses the ledger content and ledger content of stored transactions comprising one or more attribute information of target property (i.e., asset pricing and asset location). (See Fig. 1B; Fig. 2A; Fig. 4; and paragraph [0068].)
Lyubynskyy further discloses wherein the first ledger content further comprises attribute information. (See paragraph [0068].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim et al., to incorporate with the Lyubynskyy, and to include attribute information in the ledger content, so that a tenant may filter results based at least in part on stored information.
Claim 4 recites “the ledger content further comprises attribute information.” This describes characteristics of the ledger content, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claim 7:
Lim et al. in view of Miller et al., Vaziri et al., Lyubynskyy, and Patil et al. discloses the limitations shown above.
Lim et al. further discloses wherein the blockchain is a consortium blockchain, and the first blockchain node is a consortium blockchain node of the consortium blockchain. (See paragraph [0029].)

Claims 8, 13, and 18:
Lim et al. in view of Miller et al., Vaziri et al., Lyubynskyy, and Patil et al. discloses the limitations shown above.
Lim et al. further discloses the following:
a.	obtaining, by a second blockchain node node of the blockchain from the distributed database of the blockchain, the second ledger transaction for the target property. (See Fig. 2B; Fig. 4; paragraphs [0068]-[0070]; Fig. 5; and paragraphs [0072]-[0073].)
b.	executing application logic based on the second ledger transaction to apply property information for the target property, the property information comprising a contract related to the target property. (See paragraphs [0031]-[0033]; paragraph [0048]; Figs. 4-5 and paragraphs [0072]-[0075].)

Claims 9, 14, and 19:
Lim et al. in view of Miller et al., Vaziri et al., Lyubynskyy, and Patil et al. discloses the limitations shown above.
Lim et al. further discloses wherein executing the application logic comprises executing creation logic for the contract related to the target property. (See paragraphs [0031]-[0033]; paragraph [0048]; Figs. 4-5 and paragraphs [0072]-[0075].)

Conclusion
15.	The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure:
Purushothaman et al. (US 20190306230 A1) discloses a system for blockchain-based property management.
Cheng-Shorland et al. (US 20190073729 A1) discloses a blockchain-powered real estate sale and rental system.

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D./Examiner, Art Unit 3685              

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685